State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   107805
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

WESLEY L. WOODS JR.,
                    Appellant.
________________________________


Calendar Date:   September 20, 2016

Before:   Garry, J.P., Rose, Devine, Mulvey and Aarons, JJ.

                             __________


     G. Scott Walling, Schenectady, for appellant.

      J. Anthony Jordon, District Attorney, Fort Edward (Sara E.
Fischer of counsel), for respondent.

                             __________


      Appeal from a judgment of the County Court of Washington
County (McKeighan, J.), rendered July 17, 2015, convicting
defendant upon his plea of guilty of the crime of attempted
assault in the second degree.

      In satisfaction of a four-count indictment, defendant
pleaded guilty to the reduced charge of attempted assault in the
second degree. He was sentenced, as a second felony offender, in
accordance with the terms of the plea agreement to the minimum
prison term of 1½ to 3 years, to run consecutively to the
sentence that he is currently serving. Defendant appeals.

      Appellate counsel seeks to be relieved of his assignment of
representing defendant on the ground that there are no
nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Accordingly,
                              -2-                  107805

the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys, 113 AD2d 979, 980
[1985], lv denied 67 NY2d 650 [1986]; see generally People v
Stokes, 95 NY2d 633 [2001]).

     Garry, J.P., Rose, Devine, Mulvey and Aarons, JJ., concur.



      ORDERED that the judgment is affirmed, and application to
be relieved of assignment granted.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court